DETAILED ACTION
Representative Figure

    PNG
    media_image1.png
    423
    791
    media_image1.png
    Greyscale


Continuity Data Map

    PNG
    media_image2.png
    396
    224
    media_image2.png
    Greyscale

Preferred Claim Format
The claims are preferably drafted in the manner set forth at 37 CFR §1.75(i):
Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “receptacle” as recited in claim 1, the “solvent wash apparatus, Verti-G dryers, decanters and solid dryers” as recited in claim 2, “receptacle inlet” and “unstabilized drill cuttings storage device” as recited in claim 3, a “rotary air lock, positive displacement feed pump, solids trap, and/or fluids trap” as recited in claim 4, all must be shown or the feature(s) canceled from the claim(s).  No new matter will be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24-25 of U.S. Patent No. 10,328,364.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4 are seen to be fully encompassed by apparatus claims 24-25 of the ‘364 patent.
Claim Rejections - 35 USC § 112
Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant’s disclosure fails to adequately disclose that which is necessary to (1) provide a written description of the claimed invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and set forth the best mode contemplated by the inventor of carrying out the invention as required by 35 U.S.C. 112(a); (2) describe the claimed invention in terms that particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b); or (3) describe the structure, material, or acts that correspond to a claimed means or step for performing a specified function as required by 35 U.S.C. 112(f). In any application that is to issue as a U.S. patent, such essential material may only be incorporated by reference to a U.S. patent or patent application publication.
Applicant’s disclosure fails to adequately disclose the “receptacle” as recited in claim 1, the “solvent wash apparatus, Verti-G dryers, decanters and solid dryers” as recited in claim 2, “receptacle inlet” and “unstabilized drill cuttings storage device” as recited in claim 3, a “rotary air lock, positive displacement feed pump, solids trap, and/or fluids trap” as recited in claim 4, or the structure and/or operation of the invention recited in claims 1-4 commensurate with the issues raised by the rejections under 112(b) below which are incorporated herein by reference. The disclosure does not provide a written description of the claimed invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same.
Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear what is intended by the recitation, “with other gas tight processes” as recited in claim one. It is unclear what is intended by “other gas tight processes” and to what the “other” is in reference, relatively speaking, as the instant claims are apparatus claims; and do not specify a “process.”
Not specifying an “inlet” or an “outlet” in claim one,  it is unclear how the functional recitation “into and out of the apparatus” is accomplished. In this clause, it is also unclear what is intended by “the apparatus” or between what components of the “apparatus” specified at lines 1-2 of claim one, does the functional “hermetically sealed gas exchange” take place?
In claim 2, it is unclear what is intended by “Verti-G.” It is unclear what minimal components are intended by “Verti-G.”
The scope of claim 2, not being in proper Markush format, is unclear. Moreover, it is unclear how the various limitations of claim 2 differ from the “other gas tight processes” specified in claim one.
In claim 3, it is unclear how “the separation apparatus additionally contains a receptacle inlet … in fluid flow communication with the separation apparatus.” First, it is unclear what is intended by “contains.” In what sense does it “contain” anything? Where are the specified components “contained”? Secondly, this clause specifies “the separation apparatus to be “in fluid flow communication with the separation apparatus” or itself. It is completely unclear what is intended by this language.
In claim 4, the recitation “the hermetic sealing” appears to lack clear positive antecedent basis in claim one from which it depends. In this regard, claim one appears to recite “hermetically sealing” as a potentiality; and not an affirmative limitation.  Moreover, the components specified in claim 4 are different that the ones “promoting a hermetically sealed gas exchange.” In this regard, it is unclear  



Claim Rejections - 35 USC § 102
Claims 1-4 are rejected under 35 U.S.C. 102(A1/A2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over GOWAN (US 4,397,659).
	GOWAN discloses a drill cuttings system including an unlabeled receptacle identified by examiner annotated arrow in Fig. 1, along with an exemplary, examiner annotated arrow indicated, flange and conduit 32 and shale shaker or vibrating screen 34, which disclosure is seen to meet the limitations of claim one. Dependent claims 2-4, as best understood, are seen to be met by GOWAN, or, alternatively, obvious in view of that which is conventionally known in the art. 

    PNG
    media_image3.png
    716
    836
    media_image3.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J POPOVICS whose telephone number is (571) 272-1164. The examiner can normally be reached 10:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776